DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is not clear what the second gas includes. Claim 1 describes the second gas as having a lower concentration of oxygen than air but claim 9 says the second gas includes the first gas. Examiner is interpreting this to mean that the second gas is a mixture of gases and could contain the same type of gas as the first gas. Examiner suggests correcting the claim to describe the second gas is a mixture or otherwise correcting the claim to clarify which gases are applied and when. 
Regarding claim 15, the claim recites the second gas is the same as the first gas but this does not make sense in context of claim 1. Claim 1 says that the second gas is not applied unless the predetermined condition is met, but if the second gas is the same as the first, the second gas would also be applied whenever the first gas is. There is no clear way both claim 1 and 15 could be met. Examiner is interpreting this claim to mean that either the second gas has similar components to the first gas or that the second gas and the first gas can be the same and applied at any time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-9, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of modified Takamura (JP 2016111201A, see English translation made of record 12/22/2021) and Huang (US 11,009,641.)
Regarding claim 1, Takamura meets the claimed, An imprint method that performs a process of forming a pattern of an imprint material on a substrate using a mold, for each of a plurality of shot regions on the substrate, (Takamura [0023] describes imprinting an imprint material on a substrate with a mold for a plurality of shot areas) the process including: dispensing the imprint material onto the substrate; (Takamura [0024] describes supplying resin to the substrate) moving, to below the mold, the substrate on which the imprint material is dispensed; (Takamura [0024] describes moving the substrate to be disposed under the mold) and supplying, in a moving path of the substrate in the moving, a first gas that promotes filling of the imprint material into a pattern of the mold, (Takamura [0024] describes supplying a first gas to the space 10 between the mold and the substrate prior to moving the substrate below the mold.) 
Takamura [0037] describes processing the substrate via etching after the imprinting is finished and does describe, and in a case where the target shot region does not meet the predetermined condition and wherein the predetermined condition includes a condition that the target shot region is a shot region on which the process is performed last among the plurality of shot regions.  Takamura [0024] also describes a second gas applied to the space and meets the claimed, supplying a second gas. However, Takamura does not describe not supplying the second gas when the predetermined condition is not met and does not meet the claimed, wherein in a case where a target shot region to be subjected to the process meets a predetermined condition, supplying a second gas having a lower oxygen concentration that air onto the substrate is additionally executed after the supplying the first gas , the supplying the second gas is not executed.
Huang describes an etching process and meets the claimed, wherein in a case where a target shot region to be subjected to the process meets a predetermined condition, supplying a second gas (Huang col. 5 lines 18-20 and col. 6 lines 15-17 describe a applying an etching gas onto a previously imprinted adhesive layer, the etching occurs after the imprinting as been performed, i.e., if the target region is last) having a lower oxygen concentration that air onto the substrate is additionally executed, (Huang col. 7 32-35 describe a gas mixture with no oxygen is used as the etching gas) and in a case where the target shot region does not meet the predetermined condition the supplying the second gas is not executed (Huang col. 6 lines 1-14 describe the etching gas is applied after the imprinting. It is inherent that the etching gas is not supplied unless the imprinting is over otherwise there would be no imprinted layer to etch.)
It would be obvious to a person of ordinary skill in the art before the filing date to combine the method of supplying gas as described in Takamura with the etching gas or second gas described in Huang in order to etch a groove into the adhesive layer, see col. 6 lines 25-29. 
Regarding claim 3, Takamura meets the claimed The method according to claim 1, wherein the plurality of shot regions include a shot region array in which the process is continuously performed, and the predetermined condition includes a condition that the target shot region is a shot region on which the process is performed last in the shot region array (Takamura [0027] describe that if more shot areas need to be printed, the process continuous for the next shot area and Huang col. 6 lines 15-17 and col. 5 lines 18-20 describe etching after the imprinting process.)
Regarding claim 6, Takamura does not explicitly describe  meets the claimed The method according to claim 1, wherein the supplying the second gas is executed continuously to the supplying the first gas (Takamura [0026] describes the gas is switched from the first to the second.) Further, making a process continuous is obvious, see MPEP §2144.04 (V). 
Regarding claim 7, Takamura meets the claimed, The method according to claim 1, wherein the process further includes forming the pattern of the imprint material on the substrate by bringing the mold into contact with the imprint material on the substrate and curing the imprint material, (Takamura [0026] describes pressing the imprint material with the mold and curing the imprint material) and the supplying the second gas is executed after the forming, however, the embodiment in (Huang col. 5 lines 18-20 and col. 6 lines 15-17 describe a applying an etching gas onto a previously imprinted adhesive layer, the etching occurs after the imprinting as been performed, i.e., if the target region is last.)
Regarding claim 8, Takamura meets the claimed The method according to claim 1, wherein the supplying the second gas is executed in a state in which the target shot region is arranged at a position where the second gas blown out from an outlet directly hits the target shot region (Takamura [0029] describes the gas supply unit 16 supplies the gases directly to the space 10 between the substrate and the mold and Huang col. 6 lines 1-16 describe etching the imprint adhesive with gas.) 
Regarding claim 9, no single embodiment of Takamura meets the claimed, The method according to claim 1, wherein the second gas includes the first gas, however the embodiment in Takamura [0033] and [0036] describe that both the first and the second gas can contain air.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the second gas as taught by the first embodiment of Takamura with the second gas containing the same air as the first gas as taught by Takamura in order to reduce the amount of first gas being used, see Takamura [0025].
Regarding claim 12, no single embodiment of Takamura meets the claimed, A manufacturing method of an article, including: forming a pattern on a substrate using an imprint method defined in claim 1; and processing the substrate with the pattern formed thereon in the forming, wherein the article is manufactured from the substrate processed in the processing.
In another embodiment, Takamura meets the claimed, and processing the substrate with the pattern formed thereon in the forming, wherein the article is manufactured from the substrate processed in the processing (Takamura [0037] describes further processing a substrate with a pattern formed on it into other articles.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method for imprinting in the first embodiment of Takamura with further processing the patterned substrate into an article as described by the later embodiment of Takamura in order to produce an article such as a semiconductor with improved performance or quality, see Takamura [0037].
Regarding claim 13, Takamura meets the claimed The method according to claim 1, wherein the first gas is a gas having high permeability with respect to the mold than air, or a gas that liquefies by condensation when the mold comes into contact with the imprint material on the substrate (Takamura [0021] describes the first gas is a permeable gas that liquefies due to pressure between the mold and the substrate.)
Regarding claim 17, Takamura meets the claimed The method according to claim 1, wherein supplying the second gas is additionally executed after the supplying the first gas in the process for the target shot region meeting the predetermined condition (Takamura [0027] describes that if there is a next shot area to be imprinted, the process starts over by applying a second gas, see Takamura [0024] where the process starts by applying a second gas.)
Regarding claim 18,  Takamura meets the claimed, The method according to claim 1, wherein the supplying the first gas is controlled such that a period during which the supplying the first gas is performed is the same between the plurality of shot regions (Takamura [0024] describes supplying a first gas to the space 10 between the mold and the substrate prior to moving the substrate below the mold. The period of applying the gas before moving the substrate below the mold is the same for all shot regions.)
Regarding claim 19,  modified Takamura meets the claimed, The method according to claim 1, wherein the plurality of shot regions includes a last shot region on which the process is performed last among the plurality of shot regions, and a non-last shot region different from the last shot region, and the supplying the second gas is executed in the last shot region, and is not executed in the non-last shot region (Huang col. 5 lines 18-20 and col. 6 lines 15-17 describe a applying an etching gas onto a previously imprinted adhesive layer, the etching occurs after the imprinting has been performed, i.e., if the target region is last. The supplying of the etching gas would not occur prior to the last region being imprinted.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takamura in further view of Yamada (JP2013251560A, see English translation provided 12/22/2021).
Regarding claim 14, Takamura modified by Hang meets the claimed the second gas is a gas for reducing inhibition of the polymerization reaction of the imprint material by oxygen (Huang col. 7 lines 32-35 describe the etching gas can contain methane, boron chloride, and chlorine. This would inherently prevent oxygen inhibition because there is no oxygen in it.)
Takamura does not explicitly describe that the resin is inhibited by oxygen and does not meet the claimed, The method according to claim 1, wherein the imprint material has a property that a polymerization reaction for curing is inhibited by oxygen, however, Yamada [0030] describes that it is known that oxygen inhibits curing of polymers via consuming radicals. It would be obvious to a person of ordinary skill in the art in light of the teachings of Yamada, that the curing of the resin in Takamura would also be inhibited by oxygen, see Takamura [0022] and Yamada [0030].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takamura as applied to claim 1 above, and further in view of Azuma (WO 2017145924, see translation provided).
Regarding claim 15, Takamura does not meet the claimed The method according to claim 1, wherein the second gas is the same gas as the first gas. 
Analogous in the field of imprinting processes, Azuma meets the claimed, The method according to claim 1, wherein the second gas is the same gas as the first gas (Azuma [0002] and [0022] describe an embodiment in which a single purge gas is used  to both promote filling of the imprint material into the mold and to prevent oxygen inhibition.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of Takamura to use only one gas in order to use a gas that serves two purposes, both promoting filling and preventing oxygen inhibition, see Azuma [0002].

Allowable Subject Matter
Claims 4-5, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 5, and 10, the limitations of claim 4 are not met by Takamura modified by Huang and cannot be met by any of the other previously cited references
Claim 4 recites The method according to claim 1, wherein the process further includes forming the pattern of the imprint material on the substrate by bringing the mold into contact with the imprint material on the substrate and curing the imprint material, the supplying the second gas is executed in a period of the forming. Takamura [0026] describes pressing the imprint material with the mold and curing the imprint material and meets the claimed, wherein the process further includes forming the pattern of the imprint material on the substrate by bringing the mold into contact with the imprint material on the substrate and curing the imprint material. Takamura also describes a second gas that is used during forming, however, the gas of Takamura is not applied only when the predetermine condition is met. Huang describes a second gas that is only applied when the region is the final region and imprinting is over. The gas in Huang is an etching gas and is used to etch the imprinted adhesive material. A person of ordinary skill in the art would not look to modify the etching gas of Huang to be executed in a period of the forming because the etching should not occur until after imprinting. Therefore, claim 4 contains allowable subject matter when combined with claim 1. Likewise, claims 5 and 10 which depend from claim 4 also contain allowable subject matter. 
Regarding claim 16, Takamura does describe a second gas and also describes The method according to claim 1, wherein the second gas is an inert gas, Takamura [0035] describes using ionized nitrogen as a second gas, nitrogen is inert. However, the gas applied by Huang is an etching gas. It would not be obvious to a person of ordinary skill in the art to modify the nitrogen gas described in Takamura to be an etching gas nor would it be obvious to modify the etching gas of Huang to be a nitrogen gas. The nitrogen gas used in Takamura would lose utility as an inert gas if combined or replaced with an etching gas and vice versa. Therefore, it would not be obvious to a person of ordinary skill in the art to apply a second, inert gas, only when the target region is the last target region and claim 16 is allowable when combined with the limitations of claim 1. 
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Applicant argues that none of the cited references describe the amended feature of claim 1 regarding when the second gas is supplied. Examiner agrees but has cited a reference, Huang,  describing applying the second gas only at the end of the imprint process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744